His Honor,
JOHN ST. PAUL,
rendered tbe opinion and decree of tbe Court as follows:
This matter presents only two questions, both being of law.
Tbe first is, from what time does tbe lien for street paving in tbe City of New Orleans attach to tbe property, to-wit, whether upon tbe signing of tbe contract between tbe city and tbe paving contractor, or only upon tbe completion and acceptance of the work, and tbe issuance of a certificate therefor.
In Louisiana Improvement Co. vs. Macheca (3 Court of Appeal, p. 71), this Court held that tbe claim of the paving contractor though enforceable only upon registry (issuance) of bis certificate, is a complete burden on tbe *251property, operating as a lien thereon, from the moment the contract between the city and the contractor was perfected (p. 77).
Opinion and decree, May 19th, 1913.
Rehearing refused, June 23rd, 1913.
Writ granted, October 13th, 1913
(134 La., 48).
We adhere to the view therein expressed.
The other question is, whether an adjudication made at public auction by direction of the owner, and not under, an order of Court, is a perfected sale vesting title at once in the adjudicatee, or merely a promise of sale.
This precise point last arose in Collins vs. Demarest, 45 An., 114, and the Supreme Court there held that such an adjudication amounts only to a promise of sale and not to a completed sale vesting title in the purchaser.
We have but to follow that opinion as being the last expression of the Court bn that point.
The judgment appealed from is correct.
Judgment affirmed.